Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael A. Davis, Jr. on 1 April 2021.

The application has been amended as follows: 

Claim 19: (Canceled)

Terminal Disclaimer
The terminal disclaimer filed on 29 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 9230732, 10186904 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 1-7, 14-18, 20, as filed 29 March 2021 and as further amended above, are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowable over the prior art of record for the reasons previously stated, because the prior art of record, taken alone or in combination, does not teach, suggest, or render obvious a wireless power transmitter having transmission coil, source, and shield with specific construction as recited. As previously indicated, Gu, Notohara, and other prior art of record generally teaches wireless power transmitter having shields constructed with spaced apart conductive traces to prevent generation of eddy currents in the shields due to magnetic field transmission, but the prior art of record does not sufficiently teach or suggest the specific shield construction with bases and spaced apart traces formed as first and second layers on sides of a substrate and positioned to be interleaved with each other as understood in light of the Specification/Drawings. Claim 1, in light of Applicant's Specification/Drawings, therefore overcomes the cited prior art of record.
Claims 2-7 are allowed for being dependent on claim 1.
Claim 14 recites a wireless power transmitter comprising shield adjacent to transmission coil, the shield constructed in the same manner as recited in claim 1, and therefore overcomes the cited prior art of record by the same reasoning applied to claim 1 above.
Claims 15-18, 20 are allowed for being dependent on claim 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A SHIAO whose telephone number is (571)270-7265.  The examiner can normally be reached on Mon-Fri: 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID A SHIAO/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836